DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dijk et al. (US Publication No. 2015/0169629) in view of Green et al. (US Publication No. 2015/0356183) and further in view of Jarvis et al. (NPL entitled “Clustering Using a Similarity Measure Based on Shared Near Neighbors,” dated November 1973).

As to claim 1, van Dijk teaches a computer-implemented method comprising:
applying, by a computing system, a spectral clustering technique to at least a portion of a similarity graph to generate clusters of geographic sub-regions constituting geographic regions in a geographic area, wherein two geographic sub-regions, represented as vertices in the similarity graph, are linked through a connection in the similarity graph, wherein the geographic sub-regions are cities (see e.g., [0010] for constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region similarity graph, [0024] for the clustering engine 135 identifying the other geographic regions by evaluating clusters of geographic regions that were generated using various clustering techniques, e.g., spectral clustering, as will be described in reference to FIG. 3, [0031] for a geographic region "Palo Alto," the system identifying a first group including "Palo Alto" and "Mountain View," a second group including "Palo Alto" and "Redwood City," and a third group including "Palo Alto," "Mountain View," and "Redwood City," assuming that each of these groups has a combined aggregate targeting accuracy that is higher than the targeting accuracy for "Palo Alto" and in identifying a group of similar geographic regions for a particular geographic region, the system evaluating geographic regions that share a border with the particular geographic region, and [0038] for the system generating clusters of geographic regions based on the similarity values (304), each geographic region in a cluster having pair-wise similarity values with other geographic regions in the cluster that are greater than a threshold, the system constructing different similarity graphs for different geographic region types, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, each vertex in the similarity graph representing a particular geographic region, e.g., a city, and each edge connecting a first and second vertex).
van Dijk does not specifically disclose performing, by the computing system, a tf-idf technique to determine pages associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region; and presenting, by the computing system, references to at least a portion of the pages as local suggestions to the user. However, Green teaches
performing, by the computing system, a tf-idf technique to determine pages associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region (see e.g., [0031] for a level of geographical partitions referring to a geographical area, having a specific resolution or granularity, and encompassing a geographical location and for example, a zip code, a city that includes the zip code, a region or province that includes the city, and the state that includes the region all being different geographical partitions that essentially form a hierarchy of levels, [0032] for each level of geographical partitions, the social networking system 140 identifying 315 relevant objects, such as pages and the relevant objects representing objects that one located within a geographical partition, such as a zip code, would find relevant, or objects with which one would be interested in interacting, [0035] for the social networking system 140 applying the term frequency-inverse document frequency (tf-idf) algorithm to identify objects specifically relevant to a level of geographical partitions, [0041] for the social networking system 140 ranking 320 the relevant objects associated with a level of geographical partitions, and [0045] for the social networking system 140 blending 360 or merging 360 the ranked relevant objects at each level of geographical partitions to generate a single set of relevant objects to recommend to the user); and
presenting, by the computing system, references to at least a portion of the pages as local suggestions to the user (see e.g., [0054] for the selected relevant objects for a user then being presented for display to a user in the social networking system 140 and the system providing a list of recommended objects for the user).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk to perform, by the computing system, a tf-idf technique to determine pages associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region; and present, by the computing system, references to at least a portion of the pages as local suggestions to the user, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).
van Dijk in view of Green does not specifically disclose wherein two geographic sub-regions, represented as vertices, are linked through a connection based on a condition relating to whether the two geographic sub-regions are within a selected number of nearest cities of one another. However, Jarvis teaches
wherein two geographic sub-regions [points], represented as vertices, are linked through a connection [identical labeling] based on a condition relating to whether the two geographic sub-regions are within a selected number [k] of nearest cities [points] of one another (see e.g., p. 1026, Section III for step 1: for each point of the data set { xi, x2, · · ·, xn }, list the k nearest neighbors (e.g., using Euclidean distance measure) by order number (1, 2, · · · , k), regard each point as its own zeroth neighbor; in this way the first entry in each neighborhood table row is a label indicating which point the list belongs to, step 2: set up an integer label table of length n, with each entry initially set to the first entry of the corresponding neighborhood row (see Fig. 5), step 3: all possible pairs of neighborhood rows are tested in the following manner, replace both label entries by the smaller of the two existing entries if both zeroth neighbors (the points being tested) are found in both neighborhood rows and at least kt neighbor matches exist between the two rows (kt is referred to as the similarity threshold), also, replace all appearances of the higher label (throughout the entire label table) with the lower label if the above test is successful, and step 4: the clusters under the k, kt selections are now indicated by identical labeling of the points belonging to the clusters. Two points are linked through identical labeling at least in part based on a condition relating to whether they are within k nearest points of one another.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk in view of Green wherein two geographic sub-regions, represented as vertices, are linked through a connection based on a condition relating to whether the two geographic sub-regions are within a selected number of nearest cities of one another, as taught by Jarvis, for the benefit of clustering non-globular data (see e.g., Jarvis, p. 1025, Section I).

As to claim 2, the limitations of parent claim 1 have been discussed above. van Dijk teaches
wherein the geographic regions are metropolitan areas including the cities (see e.g., [0031] for a geographic region "Palo Alto," the system identifying a first group including "Palo Alto" and "Mountain View," a second group including "Palo Alto" and "Redwood City," and a third group including "Palo Alto," "Mountain View," and "Redwood City," assuming that each of these groups has a combined aggregate targeting accuracy that is higher than the targeting accuracy for "Palo Alto" and in identifying a group of similar geographic regions for a particular geographic region, the system evaluating geographic regions that share a border with the particular geographic region and [0038] for the system constructing different geographic region similarity graphs for countries, states, cities, postal codes, and other kinds of regions, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, and each vertex in the similarity graph representing a particular geographic region, e.g., a city).

As to claim 3, the limitations of parent claim 1 have been discussed above. van Dijk in view of Green does not specifically disclose wherein the applying the spectral clustering technique comprises: determining a first list of a selected number of cities nearest to a first city; determining a second list of the selected number of cities nearest to a second city; and determining satisfaction of the condition based on the second city appearing in the first list and the first city appearing in the second list. However, Jarvis teaches wherein the applying the spectral clustering technique comprises: 
determining a first list of a selected number [k] of cities [points] nearest to a first city [point to which the list belongs to] (see e.g., p. 1026, Section III for step 1: for each point of the data set {xi, x2, · · ·, xn}, list the k nearest neighbors (e.g., using Euclidean distance measure) by order number (1, 2, · · · , k), regard each point as its own zeroth neighbor; in this way the first entry in each neighborhood table row is a label indicating which point the list belongs to and step 2: set up an integer label table of length n, with each entry initially set to the first entry of the corresponding neighborhood row (see Fig. 5). A first list of k points nearest to a first point to which the list belongs to is determined.); 
determining a second list of the selected number of cities nearest to a second city (see e.g., p. 1026, Section III for step 1: for each point of the data set { xi, x2, · · ·, xn }, list the k nearest neighbors (e.g., using Euclidean distance measure) by order number (1, 2, · · · , k), regard each point as its own zeroth neighbor; in this way the first entry in each neighborhood table row is a label indicating which point the list belongs to and step 2: set up an integer label table of length n, with each entry initially set to the first entry of the corresponding neighborhood row (see Fig. 5). A second list of k points nearest to a second point to which the list belongs to is determined.); and 
determining satisfaction of the condition based on the second city appearing in the first list and the first city appearing in the second list (see e.g., p. 1026, Section III for step 3: all possible pairs of neighborhood rows are tested in the following manner, replace both label entries by the smaller of the two existing entries if both zeroth neighbors (the points being tested) are found in both neighborhood rows and at least kt neighbor matches exist between the two rows (kt is referred to as the similarity threshold), also, replace all appearances of the higher label (throughout the entire label table) with the lower label if the above test is successful and step 4: the clusters under the k, kt selections are now indicated by identical labeling of the points belonging to the clusters. Determining whether two points are within k nearest points of each other is based on the second point appearing in the first list and the first point appearing in the second list.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk in view of Green wherein the applying the spectral clustering technique comprises: determining a first list of a selected number of cities nearest to a first city; determining a second list of the selected number of cities nearest to a second city; and determining satisfaction of the condition based on the second city appearing in the first list and the first city appearing in the second list, as taught by Jarvis, for the benefit of clustering non-globular data (see e.g., Jarvis, p. 1025, Section I).

As to claim 4, the limitations of parent claims 1 and 3 have been discussed above. van Dijk teaches
wherein the connection is weighted based on at least one of check-ins by users in the two geographic sub-regions and a distance between the two geographic sub-regions (see e.g., [0036] for the similarity determined for a pair of geographic regions being adjusted based on a geographic distance between the two geographic regions before generating clusters of the geographic regions, in some implementations, the similarity determined for a pair of geographic regions being divided by the geographic distance between the two geographic regions, and in some implementations, the similarity determined for a pair of geographic regions being divided by a square root of the geographic distance between the two geographic regions and [0038] for each edge connecting a first and second vertex having a weight based on a similarity determined for the geographic regions that correspond to the first and second vertices and for example, the weight being the similarity si,j determined as described above).

As to claim 5, the limitations of parent claim 1 have been discussed above. van Dijk teaches
partitioning the similarity graph by country (see e.g., [0038] for the system constructing different geographic region similarity graphs for countries, states, cities, postal codes, and other kinds of regions, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, and each vertex in the similarity graph representing a particular geographic region, e.g., a city).

As to claim 6, the limitations of parent claim 1 have been discussed above. van Dijk does not specifically disclose wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique. However, Green teaches
wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique (see e.g., [0004] for the social networking system recommending objects, such as pages (e.g., pages representing businesses, brands, or organizations to which users can connect by, for example, "liking" the page), of the social networking system to users of the social networking system based on the location of the user and [0036] for the term frequency for an object being determined based on the number of connections between the object and users located within the level of geographic partitions (e.g., the fan frequency for a page) and the inverse document frequency being the number of locations within a level of geographical locations, such as zip codes within a state or states within a country, with at least one user that has a connection with the object (e.g., the number of zip codes in which the page has been fanned)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).

As to claim 7, the limitations of parent claim 1 have been discussed above. van Dijk does not specifically disclose wherein the performing a tf-idf technique comprises: normalizing a tf term by mf, where mf is a maximum number of likes by users in a metropolitan area for a page over all pages in the metropolitan area. However, Green teaches wherein the performing a tf-idf technique comprises:
normalizing a tf term by mf, where mf is a maximum number of likes by users in a metropolitan area for a page over all pages in the metropolitan area (see e.g., [0004] for the social networking system recommending objects, such as pages (e.g., pages representing businesses, brands, or organizations to which users can connect by, for example, "liking" the page), of the social networking system to users of the social networking system based on the location of the user and based on the location of the user, the social networking system identifying levels of geographical partitions encompassing the location of the user, such as neighborhoods, zip codes, cities, counties, regions, states, countries, etc. that encompass the user's primary residence to form a geographical hierarchy and [0041] for the social networking system 140 ranking the relevant objects within a level of geographical partitions based on the number of connections associated with a relevant object and for example, within a zip code, relevant objects with a larger number of connections to users located within the zip code being given a higher rank (e.g., pages fanned by more users are ranked higher)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk wherein the performing a tf-idf technique comprises: normalizing a tf term by mf, where mf is a maximum number of likes by users in a metropolitan area for a page over all pages in the metropolitan area, as taught by Green, for the benefit of ranking pages according to number of connections in a region (see e.g., Green, [0041]). 

As to claim 8, the limitations of parent claim 1 have been discussed above. van Dijk does not specifically disclose wherein the performing a tf-idf technique comprises: adjusting a value of a constant k to tune a ratio between a number of relatively small pages and a number of relatively large pages in the pages. However, Green teaches wherein the performing a tf-idf technique comprises:
adjusting a value of a constant k to tune a ratio between a number of relatively small pages and a number of relatively large pages in the pages (see e.g., [0045] for the social networking system 140 leveraging a Bayesian process analyzing the recent historical performance of the ranked relevant objects at each level of geographical partitions, or at locations within each level of geographical partitions (e.g. user fanning history over the past 90 days) to remove locally relevant objects which do not meet a certain threshold, such as the number of connections associated with the relevant object and the social networking system 140 then blending or merging the remaining objects into a single set of relevant objects to recommend to the user).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk wherein the performing a tf-idf technique comprises: adjusting a value of a constant k to tune a ratio between a number of relatively small pages and a number of relatively large pages in the pages, as taught by Green, for the benefit of leveraging the recent historical performance of the ranked relevant objects at each level of geographical partitions (see e.g., Green, [0045]).

As to claim 9, the limitations of parent claim 1 have been discussed above. van Dijk does not specifically disclose wherein the performing a tf-idf technique comprises: counting only metropolitan areas in which a number of users who like a page satisfies a selected threshold amount for np, where np is a number of metropolitan areas with users who like a page. However, Green teaches wherein the performing a tf-idf technique comprises:
counting only metropolitan areas in which a number of users who like a page satisfies a selected threshold amount for np, where np is a number of metropolitan areas with users who like a page (see e.g., [0004] for the social networking system recommending objects, such as pages (e.g., pages representing businesses, brands, or organizations to which users can connect by, for example, "liking" the page), of the social networking system to users of the social networking system based on the location of the user and based on the location of the user, the social networking system identifying levels of geographical partitions encompassing the location of the user, such as neighborhoods, zip codes, cities, counties, regions, states, countries, etc. that encompass the user's primary residence to form a geographical hierarchy and [0036] for the inverse document frequency being the number of locations within a level of geographical locations, such as zip codes within a state or states within a country, with at least one user that has a connection with the object (e.g., the number of zip codes in which the page has been fanned)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk wherein the performing a tf-idf technique comprises: counting only metropolitan areas in which a number of users who like a page satisfies a selected threshold amount for np, where np is a number of metropolitan areas with users who like a page, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).

As to claim 10, the limitations of parent claim 1 have been discussed above. van Dijk does not specifically disclose applying to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user. However, Green teaches 
applying to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user (see e.g., [0004] for based on the location of the user, the social networking system identifying levels of geographical partitions encompassing the location of the user, such as neighborhoods, zip codes, cities, counties, regions, states, countries, etc. that encompass the user's primary residence to form a geographical hierarchy and [0039] for the social networking system 140 identifying objects that are unique to a level of geographical partitions to recommend to users based on the locality associated with the object, for example, the social networking system 140 identifying thresholds associated with the local popularity (LP) of an object, and a document frequency (DF) associated with the object, based on the thresholds the social networking system 140 filtering out objects which do not meet the LP and DF thresholds, in one example, the thresholds being determined empirically, the LP associated with an object being determined by identifying the number of connections associated with an object from a level of geographical partitions, and the document frequency characterizing how unique an object is to a level of geographical partitions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of van Dijk to apply to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).

As to claim 11, van Dijk teaches a system comprising:
at least one processor; and
a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
applying a spectral clustering technique to at least a portion of a similarity graph to generate clusters of geographic sub-regions constituting geographic regions in a geographic area, wherein two geographic sub-regions, represented as vertices in the similarity graph, are linked through a connection in the similarity graph, wherein the geographic sub-regions are cities (see e.g., [0010] for constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region similarity graph, [0024] for the clustering engine 135 identifying the other geographic regions by evaluating clusters of geographic regions that were generated using various clustering techniques, e.g., spectral clustering, as will be described in reference to FIG. 3, [0031] for a geographic region "Palo Alto," the system identifying a first group including "Palo Alto" and "Mountain View," a second group including "Palo Alto" and "Redwood City," and a third group including "Palo Alto," "Mountain View," and "Redwood City," assuming that each of these groups has a combined aggregate targeting accuracy that is higher than the targeting accuracy for "Palo Alto" and in identifying a group of similar geographic regions for a particular geographic region, the system evaluating geographic regions that share a border with the particular geographic region, and [0038] for the system generating clusters of geographic regions based on the similarity values (304), each geographic region in a cluster having pair-wise similarity values with other geographic regions in the cluster that are greater than a threshold, the system constructing different similarity graphs for different geographic region types, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, each vertex in the similarity graph representing a particular geographic region, e.g., a city, and each edge connecting a first and second vertex).
van Dijk does not specifically disclose performing a tf-idf technique to determine pages associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region; and presenting references to at least a portion of the pages as local suggestions to the user. However, Green teaches
performing a tf-idf technique to determine pages associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region (see e.g., [0031] for a level of geographical partitions referring to a geographical area, having a specific resolution or granularity, and encompassing a geographical location and for example, a zip code, a city that includes the zip code, a region or province that includes the city, and the state that includes the region all being different geographical partitions that essentially form a hierarchy of levels, [0032] for each level of geographical partitions, the social networking system 140 identifying 315 relevant objects, such as pages and the relevant objects representing objects that one located within a geographical partition, such as a zip code, would find relevant, or objects with which one would be interested in interacting, [0035] for the social networking system 140 applying the term frequency-inverse document frequency (tf-idf) algorithm to identify objects specifically relevant to a level of geographical partitions, [0041] for the social networking system 140 ranking 320 the relevant objects associated with a level of geographical partitions, and [0045] for the social networking system 140 blending 360 or merging 360 the ranked relevant objects at each level of geographical partitions to generate a single set of relevant objects to recommend to the user); and
presenting references to at least a portion of the pages as local suggestions to the user (see e.g., [0054] for the selected relevant objects for a user then being presented for display to a user in the social networking system 140 and the system providing a list of recommended objects for the user).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of van Dijk to perform a tf-idf technique to determine pages associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region; and present references to at least a portion of the pages as local suggestions to the user, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).
van Dijk in view of Green does not specifically disclose wherein two geographic sub-regions, represented as vertices, are linked through a connection based on a condition relating to whether the two geographic sub-regions are within a selected number of nearest cities of one another. However, Jarvis teaches
wherein two geographic sub-regions [points], represented as vertices, are linked through a connection [identical labeling] based on a condition relating to whether the two geographic sub-regions are within a selected number [k] of nearest cities [points] of one another (see e.g., p. 1026, Section III for step 1: for each point of the data set { xi, x2, · · ·, xn }, list the k nearest neighbors (e.g., using Euclidean distance measure) by order number (1, 2, · · · , k), regard each point as its own zeroth neighbor; in this way the first entry in each neighborhood table row is a label indicating which point the list belongs to, step 2: set up an integer label table of length n, with each entry initially set to the first entry of the corresponding neighborhood row (see Fig. 5), step 3: all possible pairs of neighborhood rows are tested in the following manner, replace both label entries by the smaller of the two existing entries if both zeroth neighbors (the points being tested) are found in both neighborhood rows and at least kt neighbor matches exist between the two rows (kt is referred to as the similarity threshold), also, replace all appearances of the higher label (throughout the entire label table) with the lower label if the above test is successful, and step 4: the clusters under the k, kt selections are now indicated by identical labeling of the points belonging to the clusters. Two points are linked through identical labeling at least in part based on a condition relating to whether they are within k nearest points of one another.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of van Dijk in view of Green wherein two geographic sub-regions, represented as vertices, are linked through a connection based on a condition relating to whether the two geographic sub-regions are within a selected number of nearest cities of one another, as taught by Jarvis, for the benefit of clustering non-globular data (see e.g., Jarvis, p. 1025, Section I).

As to claim 12, the limitations of parent claim 11 have been discussed above. van Dijk teaches
wherein the geographic sub-regions are cities and the geographic regions are metropolitan areas including the cities (see e.g., [0031] for a geographic region "Palo Alto," the system identifying a first group including "Palo Alto" and "Mountain View," a second group including "Palo Alto" and "Redwood City," and a third group including "Palo Alto," "Mountain View," and "Redwood City," assuming that each of these groups has a combined aggregate targeting accuracy that is higher than the targeting accuracy for "Palo Alto" and in identifying a group of similar geographic regions for a particular geographic region, the system evaluating geographic regions that share a border with the particular geographic region and [0038] for the system constructing different geographic region similarity graphs for countries, states, cities, postal codes, and other kinds of regions, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, and each vertex in the similarity graph representing a particular geographic region, e.g., a city).

As to claim 13, the limitations of parent claim 11 have been discussed above. van Dijk teaches
partitioning the similarity graph by country (see e.g., [0038] for the system constructing different geographic region similarity graphs for countries, states, cities, postal codes, and other kinds of regions, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, and each vertex in the similarity graph representing a particular geographic region, e.g., a city).

As to claim 14, the limitations of parent claim 11 have been discussed above. van Dijk does not specifically disclose wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique. However, Green teaches 
wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique (see e.g., [0004] for the social networking system recommending objects, such as pages (e.g., pages representing businesses, brands, or organizations to which users can connect by, for example, "liking" the page), of the social networking system to users of the social networking system based on the location of the user and [0036] for the term frequency for an object being determined based on the number of connections between the object and users located within the level of geographic partitions (e.g., the fan frequency for a page) and the inverse document frequency being the number of locations within a level of geographical locations, such as zip codes within a state or states within a country, with at least one user that has a connection with the object (e.g., the number of zip codes in which the page has been fanned)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of van Dijk wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).

As to claim 15, the limitations of parent claim 11 have been discussed above. van Dijk does not specifically disclose applying to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user. However, Green teaches
applying to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user (see e.g., [0004] for based on the location of the user, the social networking system identifying levels of geographical partitions encompassing the location of the user, such as neighborhoods, zip codes, cities, counties, regions, states, countries, etc. that encompass the user's primary residence to form a geographical hierarchy and [0039] for the social networking system 140 identifying objects that are unique to a level of geographical partitions to recommend to users based on the locality associated with the object, for example, the social networking system 140 identifying thresholds associated with the local popularity (LP) of an object, and a document frequency (DF) associated with the object, based on the thresholds the social networking system 140 filtering out objects which do not meet the LP and DF thresholds, in one example, the thresholds being determined empirically, the LP associated with an object being determined by identifying the number of connections associated with an object from a level of geographical partitions, and the document frequency characterizing how unique an object is to a level of geographical partitions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of van Dijk to apply to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).

As to claim 16, van Dijk teaches a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:
applying a spectral clustering technique to at least a portion of a similarity graph to generate clusters of geographic sub-regions constituting geographic regions in a geographic area, wherein two geographic sub-regions, represented as vertices in the similarity graph, are linked through a connection in the similarity graph, wherein the geographic sub-regions are cities (see e.g., [0010] for constructing, based on the determined plurality of similarity values for the plurality of pairs of geographic regions, a geographic region similarity graph; and generating the plurality of clusters of geographic regions from the geographic region similarity graph, [0024] for the clustering engine 135 identifying the other geographic regions by evaluating clusters of geographic regions that were generated using various clustering techniques, e.g., spectral clustering, as will be described in reference to FIG. 3, [0031] for a geographic region "Palo Alto," the system identifying a first group including "Palo Alto" and "Mountain View," a second group including "Palo Alto" and "Redwood City," and a third group including "Palo Alto," "Mountain View," and "Redwood City," assuming that each of these groups has a combined aggregate targeting accuracy that is higher than the targeting accuracy for "Palo Alto" and in identifying a group of similar geographic regions for a particular geographic region, the system evaluating geographic regions that share a border with the particular geographic region, and [0038] for the system generating clusters of geographic regions based on the similarity values (304), each geographic region in a cluster having pair-wise similarity values with other geographic regions in the cluster that are greater than a threshold, the system constructing different similarity graphs for different geographic region types, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, each vertex in the similarity graph representing a particular geographic region, e.g., a city, and each edge connecting a first and second vertex).
van Dijk does not specifically disclose performing a tf-idf technique to determine pages associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region; and presenting references to at least a portion of the pages as local suggestions to the user. However, Green teaches
performing a tf-idf technique to determine pages associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region, wherein two geographic sub-regions, represented as vertices in the similarity graph, are linked through a connection in the similarity graph (see e.g., [0031] for a level of geographical partitions referring to a geographical area, having a specific resolution or granularity, and encompassing a geographical location and for example, a zip code, a city that includes the zip code, a region or province that includes the city, and the state that includes the region all being different geographical partitions that essentially form a hierarchy of levels, [0032] for each level of geographical partitions, the social networking system 140 identifying 315 relevant objects, such as pages and the relevant objects representing objects that one located within a geographical partition, such as a zip code, would find relevant, or objects with which one would be interested in interacting, [0035] for the social networking system 140 applying the term frequency-inverse document frequency (tf-idf) algorithm to identify objects specifically relevant to a level of geographical partitions, [0041] for the social networking system 140 ranking 320 the relevant objects associated with a level of geographical partitions, and [0045] for the social networking system 140 blending 360 or merging 360 the ranked relevant objects at each level of geographical partitions to generate a single set of relevant objects to recommend to the user); and
presenting references to at least a portion of the pages as local suggestions to the user (see e.g., [0054] for the selected relevant objects for a user then being presented for display to a user in the social networking system 140 and the system providing a list of recommended objects for the user).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medium of van Dijk to perform a tf-idf technique to determine pages associated with a geographic region as potential local suggestions for a user associated with a geographic sub-region in the geographic region; and present references to at least a portion of the pages as local suggestions to the user, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).
van Dijk in view of Green does not specifically disclose wherein two geographic sub-regions, represented as vertices, are linked through a connection based on a condition relating to whether the two geographic sub-regions are within a selected number of nearest cities of one another. However, Jarvis teaches
wherein two geographic sub-regions [points], represented as vertices, are linked through a connection [identical labeling] based on a condition relating to whether the two geographic sub-regions are within a selected number [k] of nearest cities [points] of one another (see e.g., p. 1026, Section III for step 1: for each point of the data set { xi, x2, · · ·, xn }, list the k nearest neighbors (e.g., using Euclidean distance measure) by order number (1, 2, · · · , k), regard each point as its own zeroth neighbor; in this way the first entry in each neighborhood table row is a label indicating which point the list belongs to, step 2: set up an integer label table of length n, with each entry initially set to the first entry of the corresponding neighborhood row (see Fig. 5), step 3: all possible pairs of neighborhood rows are tested in the following manner, replace both label entries by the smaller of the two existing entries if both zeroth neighbors (the points being tested) are found in both neighborhood rows and at least kt neighbor matches exist between the two rows (kt is referred to as the similarity threshold), also, replace all appearances of the higher label (throughout the entire label table) with the lower label if the above test is successful, and step 4: the clusters under the k, kt selections are now indicated by identical labeling of the points belonging to the clusters. Two points are linked through identical labeling at least in part based on a condition relating to whether they are within k nearest points of one another.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medium of van Dijk in view of Green wherein two geographic sub-regions, represented as vertices, are linked through a connection based on a condition relating to whether the two geographic sub-regions are within a selected number of nearest cities of one another, as taught by Jarvis, for the benefit of clustering non-globular data (see e.g., Jarvis, p. 1025, Section I).

As to claim 17, the limitations of parent claim 16 have been discussed above. van Dijk teaches
wherein the geographic sub-regions are cities and the geographic regions are metropolitan areas including the cities (see e.g., [0031] for a geographic region "Palo Alto," the system identifying a first group including "Palo Alto" and "Mountain View," a second group including "Palo Alto" and "Redwood City," and a third group including "Palo Alto," "Mountain View," and "Redwood City," assuming that each of these groups has a combined aggregate targeting accuracy that is higher than the targeting accuracy for "Palo Alto" and in identifying a group of similar geographic regions for a particular geographic region, the system evaluating geographic regions that share a border with the particular geographic region and [0038] for the system constructing different geographic region similarity graphs for countries, states, cities, postal codes, and other kinds of regions, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, and each vertex in the similarity graph representing a particular geographic region, e.g., a city).

As to claim 18, the limitations of parent claim 16 have been discussed above. van Dijk teaches
partitioning the similarity graph by country (see e.g., [0038] for the system constructing different geographic region similarity graphs for countries, states, cities, postal codes, and other kinds of regions, each similarity graph having vertices and edges, in some implementations, the similarity graph being a fully connected graph, and each vertex in the similarity graph representing a particular geographic region, e.g., a city).

As to claim 19, the limitations of parent claim 16 have been discussed above. van Dijk does not specifically disclose wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique. However, Green teaches
wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique (see e.g., [0004] for the social networking system recommending objects, such as pages (e.g., pages representing businesses, brands, or organizations to which users can connect by, for example, "liking" the page), of the social networking system to users of the social networking system based on the location of the user and [0036] for the term frequency for an object being determined based on the number of connections between the object and users located within the level of geographic partitions (e.g., the fan frequency for a page) and the inverse document frequency being the number of locations within a level of geographical locations, such as zip codes within a state or states within a country, with at least one user that has a connection with the object (e.g., the number of zip codes in which the page has been fanned)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medium of van Dijk wherein the geographic regions correspond to documents, pages relating to a geographic region correspond to terms in a document, and a number of users who like a page correspond to term frequency in the tf-idf technique, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).

As to claim 20, limitations of parent claim 16 have been discussed above. van Dijk does not specifically disclose applying to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user. However, Green teaches
applying to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user (see e.g., [0004] for based on the location of the user, the social networking system identifying levels of geographical partitions encompassing the location of the user, such as neighborhoods, zip codes, cities, counties, regions, states, countries, etc. that encompass the user's primary residence to form a geographical hierarchy and [0039] for the social networking system 140 identifying objects that are unique to a level of geographical partitions to recommend to users based on the locality associated with the object, for example, the social networking system 140 identifying thresholds associated with the local popularity (LP) of an object, and a document frequency (DF) associated with the object, based on the thresholds the social networking system 140 filtering out objects which do not meet the LP and DF thresholds, in one example, the thresholds being determined empirically, the LP associated with an object being determined by identifying the number of connections associated with an object from a level of geographical partitions, and the document frequency characterizing how unique an object is to a level of geographical partitions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medium of van Dijk to apply to the pages at least one condition relating to a desired degree of locality of a page in relation to a city to determine the at least a portion of the pages for which the references are presented as local suggestions to the user, as taught by Green, for the benefit of identifying objects with a greater proportion of connections to users located within a geographical partition or a level of geographical partitions as objects relevant to the level of geographical partitions (see e.g., Green, [0035]).

Response to Amendment
The 35 U.S.C. 112(b) rejection of claims 12-15 has been withdrawn in light of Applicant’s amendments to independent claim 11.  

Response to Arguments
Applicant’s arguments, see pages 7-10 of Applicant’s Response, filed October 27, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Jarvis et al. (NPL entitled “Clustering Using a Similarity Measure Based on Shared Near Neighbors,” dated November 1973).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hu et al. (NPL entitled “Clustering Algorithm Based on Mutual K-Nearest Neighbor Relationships,” dated February 9, 2012) for “the Jarvis–Patrick scheme creates a link between two points A and B when they appear in the K-nearest neighbor lists of each other” (see p. 101). Applicant’s published specification recites “[w]ith respect to the second condition, a first list of a selected number of cities nearest to a first city of the two cities can be determined. Likewise, a second list of a selected number of cities nearest to a second city of the two cities can be determined. If the second city appears in the first list and the first city appears in the second list, the second condition is satisfied” (see [0030]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




07-15-2022
/DARA J GLASSER/Examiner, Art Unit 2161                                                                                                                                                                                                        
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161